EXHIBIT 10.1



AMENDED AND RESTATED
LICENSE AGREEMENT
 
This amended and restated license agreement (the “Agreement”) is made on the
25th day of October, 2007 effective as of the 26th day of September, 2006, by
and between Argyll Biotechnologies, LLC, a closely-held Delaware limited
liability company having a principal office at 4225 Executive Square, Suite 260,
La Jolla, California 92037 (“Argyll Biotech”), and Immunosyn Corporation, a
Delaware corporation having a principal office at 4225 Executive Square, Suite
260, La Jolla, California 92037 (“Immunosyn”), either or both of which may be
referred to as a Party or the Parties to this Agreement.
 
In consideration of mutual promises, covenants and representations contained in
this Agreement, Argyll Biotech and Immunosyn hereby agree as follows:
 
Definitions
 
“SF-1019” as used herein shall mean one or more pharmaceutical products for a
Licensed Use that:  (i) is owned by or licensed by Argyll Biotech and described
and/or claimed in U.S. Patent Application, Publication No. 20050042635, entitled
“Prophylactic and Therapeutics Benefits of a New Class of Immune Stimulating
Peptides” including any divisional, continuation, reexamination and reissue
applications and all counter-part national stage applications and any patents
resulting from such applications (collectively the “Willeford Patents”), (ii) is
developed during the term of this Agreement using technology described in the
Willeford Patents and chemically similar to those pharmaceutical products
described and/or claimed in the Willeford Patents; and/or (iii) is a replacement
for or an improvement of a pharmaceutical product defined under (i) or (ii) of
this paragraph.
 
“Licensed Use” as used herein shall refer to the treatment, alleviation, and/or
prevention of a disease or pathological condition in a human or animal,
including, but not limited to, chronic inflammatory demyelinating polyneuropathy
(“CIPD”), diabetic neuropathy, diabetic ulcers, diabetes myelitis, and human
immunodeficiency virus infection.
 
1.    BACKGROUND
 
1.1           Argyll Biotech has identified and is investigating a novel class
of pharmaceutical products, one of which is referred to as SF-1019, that
increases the efficacy of the mammalian immune system and the ability of a
mammal to resist and/or overcome a viral infection and immune system disorders.
 
1.2           Argyll Biotech has assumed the organization, management and
administration of the continued development of SF-1019, including, but not
limited to, all financial commitments and requirements associated with the
necessary analysis of SF-1019.  Based on preliminary experiments, SF-1019 is an
effective treatment for a plurality of viral and immune system disorders
including conditions related to CIDP, diabetes myelitis, and human
immunodeficiency virus infection.  Argyll Biotech intends to develop and procure
regulatory and other approval for the marketing, sale and distribution of one or
more commercial forms of SF-1019.
 
1.3           Immunosyn was organized and capitalized for the purpose of
marketing, distributing and selling SF-1019 and other novel bio-pharmaceutical
products throughout the   
 

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
world.  Following its formation and capitalization, Immunosyn has committed to
raising a substantial amount of capital that will be used, in part, to finance a
marketing and distribution network for those products.
 
1.4           Argyll Biotech now desires to license to Immunosyn, and Immunosyn
now desires to procure a license from Argyll Biotech, for the marketing, sale
and distribution of SF-1019 for the Licensed Use pursuant to the terms,
conditions, and limitations described in this Agreement.
 
2.           GRANT OF RIGHTS
 
2.1           Subject to the terms and conditions of this Agreement, Argyll
Biotech grants to Immunosyn an exclusive, worldwide commercial license to
market, distribute, sell, and promote SF-1019 solely for the Licensed
Use.  Unless expressly stated herein, no other license and rights are granted by
Argyll Biotech.
 
2.2           Subject to the terms and conditions of this Agreement, Argyll
Biotech hereby grants to Immunosyn an exclusive, worldwide license to any and
all intellectual property which is owned by, assigned to or licensed by Argyll
Biotech for the sole purpose of marketing, distribution, sale and promotion of
SF-1019 for the Licensed Use.
 
2.3           Immunosyn does not have the right to sublicense the rights granted
under Section 2.1 to any third party including without limitation any
subsidiaries or affiliates of Argyll Biotech absent the express written
agreement of Argyll Biotech.
 
2.4           (a)           Argyll Biotech further grants to Immunosyn the
non-exclusive, worldwide right to use trademarks, service marks, logo, and other
source-identifying indicia that Argyll Biotech may create for SF-1019 (the
“Trademarks”).
 
(b)           All use of Trademarks by Immunosyn shall clearly indicate that
Argyll Biotech is the owner of the Trademarks.  At least ten business days prior
to any new use of Trademarks, Immunosyn shall provide Argyll Biotech with
samples of proposed literature and advertising using the Trademarks for approval
by Argyll Biotech.  If no objection is received from Argyll Biotech within five
business days of receipt of such samples, Immunosyn may use the Trademarks in
the manner used in the samples submitted for approval.
 
(c)           If necessary in any country to permit Immunosyn to use the
Trademarks, Argyll Biotech shall make application to register Immunosyn as a
permitted user or registered user of the Trademarks and, if necessary, or if
requested by Argyll Biotech, Immunosyn undertakes to join in such application
and to take such action as may be necessary or requested by Argyll Biotech to
implement such application or retain, enforce or defend the Trademarks.  If
necessary in any country to maintain Argyll Biotech’s rights in the Trademarks,
Immunosyn shall enter into a registered user agreement or permitted user
agreement regulating its use of the Trademarks.
 
(d)           Immunosyn acknowledges that Argyll Biotech is the owner of the
Trademarks.  Immunosyn shall not at any time do, cause to be done, or permit any
act or thing inconsistent with, contesting or in any way impairing or tending to
impair such ownership.  
 
2

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
Immunosyn agrees that all use of the Trademarks by Immunosyn shall inure to the
benefit of and be on behalf of Argyll Biotech.  Immunosyn acknowledges that
nothing in this Agreement shall give Immunosyn any right, title or interest in
the Trademarks other than the right to use the Trademarks in accordance with
this Agreement.  Immunosyn agrees that it will not challenge the title or
ownership of Argyll Biotech to the Trademarks or attack or contest the validity
of the Trademarks.
 
(e)           Argyll Biotech, in consultation with Immunosyn, shall register and
maintain the Trademarks, or cause the Trademarks to be registered and
maintained, in those countries in which such Trademarks shall be used, at Argyll
Biotech’s sole expense.  If either Party learns of any actual, alleged or
threatened unauthorized use or other infringement of the Trademarks by others in
any country, that Party agrees to promptly notify the other Party of such
unauthorized use or other infringement.  Argyll Biotech shall use reasonable
efforts, as determined in its sole and unfettered discretion, to retain, enforce
or defend the Trademarks.
 
(f)           To the extent permitted by law, all labeling, packaging,
literature, promotional material and advertising for a SF-1019 that is marketed,
distributed or sold by Immunosyn in any country shall contain Argyll Biotech’s
name and logo with comparable prominence as the name and logo used by
Immunosyn.  To the extent practicable, or as required by applicable law to
protect the Trademarks, Immunosyn shall include on any material bearing any
Trademarks an acknowledgement that such Trademark is the property of the Argyll
Biotech.
 
2.5           At any time during the first five (5) years after execution of
this Agreement (the “Option Period”), Immunosyn shall have, and Argyll Biotech
hereby grants to Immunosyn, a right of first negotiation to enter into an
arrangement with Argyll Biotech (including, without limitation, any
co-development, co-promotion, research and development, commercialization or
intellectual property license agreement, joint venture, partnership, or other
partnering relationship) for the licensing of any intellectual property or
know-how owned by Argyll Biotech, or to which Argyll Biotech has an exclusive
license, involving compounds or products which are not part of SF-1019 (“License
Relationship”).
 
(a)           In the event that Argyll Biotech is interested in establishing a
License Relationship with a third party during the Option Period, Argyll Biotech
shall give written notice thereof to Immunosyn, together with any and all
materials and relevant information and data regarding the subject matter of such
proposed License Relationship that Argyll Biotech has in its possession or
control.
 
(b)           With respect to each License Relationship, Immunosyn shall have
ninety (90) days after receipt of such written notice and all such information
and data to enter into a non-binding letter of intent with Argyll Biotech
containing the proposed material terms of an agreement regarding the License
Relationship.  During such 90-day time period, Argyll Biotech shall not
negotiate such a License Relationship with any third party.  In the event that
Immunosyn and Argyll Biotech do not enter into a non-binding letter of intent as
aforesaid, Argyll Biotech shall be free to proceed to negotiate with any third
parties as it deems appropriate without any further obligation to Immunosyn.
 
3

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
2.6           To facilitate the marketing, sale and distribution rights licensed
to Immunosyn under this Agreement Argyll Biotech grants to Immunosyn full access
to Argyll Biotech’s research and development files and activities, including
without limitation medicinal chemistry, screening, clinical trial protocols and
results, and other similar materials, relating to SF-1019 all at such times and
under such conditions as the Parties may agree to avoid disruption and
interference with the orderly operation of Argyll Biotech’s research and
development.
 
2.7           All rights not expressly granted in this Agreement are reserved by
Argyll Biotech, and no implied licenses shall be deemed granted to Immunosyn by
contract or by law.  Without limitation on the foregoing, Argyll Biotech
reserves all rights to make SF-1019 or have SF-1019 made by others on its
behalf.
 
3.           DEVELOPMENT AND REGULATORY MATTERS
 
3.1           (a)           The Parties acknowledge that Argyll Biotech is in
the process of preparing to submit an initial regulatory registration
application for use of SF-1019 with respect to a Licensed Use with one or more
regulatory bodies, such as the United States Food and Drug Administration or a
foreign regulatory bodies (the “Initial Regulatory Filing”).  Until the Initial
Regulatory Filing is made and continuing indefinitely thereafter, Argyll Biotech
shall be solely responsible for conducting clinical studies and all other
regulatory matters, manufacturing matters and/or pre-clinical studies necessary
to support, prepare and file the Initial Regulatory Filing, and Argyll Biotech
shall use all commercially reasonable efforts necessary to make such Initial
Regulatory Filing.  Argyll Biotech shall keep Immunosyn informed as to the
status of such efforts, shall permit Immunosyn to review and privately to Argyll
Biotech comment on the Initial Regulatory Filing and each subsequent regulatory
filing during each filing’s preparation, and shall consult with Immunosyn
regarding the preparation of the Initial Regulatory Filing and each subsequent
filing.
 
(b)           Promptly after the execution date of this Agreement, Argyll
Biotech shall deliver to Immunosyn copies of relevant and material data, studies
and other written materials in Argyll Biotech’s possession as of the execution
date of this Agreement relating to SF-1019, its predecessors and cognates,
including without limitation any necessarily related patents, patent
applications and know-how.
 
(c)           During the term of this Agreement:  (i) each Party shall provide
to the other Party any material data or other information relating to SF-1019,
including without limitation any such information relating to patents, patent
applications and know-how, from time to time as such data and information is
developed or acquired by such Party; and (ii) each Party shall deliver to the
other Party all data relating to SF-1019 studies being conducted by or on behalf
of either Party promptly after such data become available.
 
(d)           All such data and information exchanged or required to be
exchanged by the Parties pursuant to this Section 3.1 shall be owned by Argyll
Biotech, whether in Argyll Biotech’s possession or control as of the execution
date of this Agreement or developed by any Party during the term of this
Agreement.  Argyll Biotech hereby grants Immunosyn the right to use all such
data and information Immunosyn in accordance with its obligations and license
rights under this Agreement.
 
4

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
3.2           Argyll Biotech shall own all regulatory approvals that may result
from the Initial Regulatory Filing or subsequent filings in any country or
territory in which such filings are made (each a “Registration”), including,
without limitation, Registrations granting pricing and reimbursement approvals
for any country or territory as the same may be granted or issued by the
appropriate regulatory body for such country or territory.
 
3.3           (a)           Within one hundred eighty (180) days after the
execution date of this Agreement, Argyll Biotech may prepare and submit to
Immunosyn, a clinical budget containing the budget for the conduct of proposed
clinical development plans for the development of SF-1019 for calendar years
2007 through and including 2009, on a calendar year-by-calendar year basis (such
budgets, as modified from time to time, are referred to as “Clinical Budgets”).
 
(b)           Also within one hundred eighty (180) days after the execution date
of this Agreement, Argyll Biotech may prepare and submit to Immunosyn a clinical
development plan for calendar years 2007 through 2009 describing Argyll
Biotech’s proposed program for obtaining regulatory approval for the Licensed
Use of SF-1019.  Such clinical development plan shall include:  (i) a plan for
the rapid and orderly commencement of those clinical and other studies ongoing
with respect to SF-1019; (ii) the allocation of regulatory strategy and
responsibility for continued development of SF-1019; (iii) the research and
development activities for the development of SF-1019 for calendar years 2007
through 2009, including the allocation of resources, which shall be consistent
with the proposed clinical budget for such period; (iv) “go/no go” decision
criteria for each stage of development of SF-1019; (v) timelines for scientific,
medical, regulatory and other activities to be undertaken by Argyll Biotech for
the purpose of obtaining Registrations for SF-1019 in each country in which
SF-1019 will be marketed, distributed and sold for the Licensed Use, and
providing marketing support and developing new indications and formulations for
SF-1019.  Every clinical development plan for the relevant period shall include
clinical studies required for approval of new indications within the Licensed
Use.
 
(c)           Argyll Biotech will be primarily responsible for implementing the
regulatory strategy for SF-1019 in all countries in which SF-1019 will be
marketed, sold and distributed for a Licensed Use, including, without
limitation, responsibility for all regulatory compliance, worldwide safety
surveillance, adverse event reporting and all other necessary support services.
 
(d)           Any and all changes to any clinical development plan and/or the
Clinical Budgets shall be at the sole and unfettered discretion of Argyll
Biotech.
 
3.4           (a)           Argyll Biotech shall be responsible for the
preparation of all protocols and the conduct of all activities relating to any
Registrations and all Initial and other Regulatory Filings necessary or
desirable to register SF-1019 for a Licensed Use in any country.  Argyll Biotech
shall also conduct all communications with all regulatory authorities during the
registration process.  During such process, Immunosyn shall collaborate and
cooperate with Argyll Biotech in the preparation and filing of all documents
necessary therefore and all regulatory interactions and compliance with
regulatory authorities in any country.  All regulatory activities (including
without limitation adverse event reporting) in accordance with this Agreement
and the clinical development plans shall be conducted on behalf of Argyll
Biotech.  
 
5

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
Argyll Biotech shall appoint Immunosyn as its agent for regulatory compliance
and all other regulatory activities for which Immunosyn is responsible.
 
(b)           Argyll Biotech shall supply clinical materials necessary for all
studies to be conducted pursuant to the clinical development plans specified
herein.  Such clinical materials shall be supplied in accordance with, in all
material respects, clinical good manufacturing practices (“cGMP”), at least
ninety (90) days prior to the anticipated delivery date for each shipment
thereof.
 
(c)           In connection with performing its obligations pursuant to the
clinical development plans, each of Immunosyn and Argyll Biotech shall use all
commercially reasonable efforts to perform such responsibilities diligently,
with the objective of maximizing the sales potential of SF-1019 for a Licensed
Use and promoting the therapeutic profile and benefits of SF-1019 for that use
in the most commercially beneficial manner.  Without limiting the generality of
the foregoing, each such Party shall:
 
(i)           cooperate with the other Party to implement the clinical
development plans, and such other activities that, from time to time, Argyll
Biotech decides are necessary for the commercial success of SF-1019;
 
(ii)           use commercially reasonable efforts to perform the work set out
for such Party to perform in the clinical development plans;
 
(iii)           conduct all work pursuant to the clinical development plans in
good scientific manner, and in compliance in all material respects with all
requirements of applicable laws, rules and regulations, and all other
requirements of any applicable cGMP, good laboratory practice and current good
clinical practice to attempt to achieve the objectives of the clinical
development plans efficiently and expeditiously; and
 
(iv)           maintain records, in sufficient detail and in good scientific
manner, which shall be complete and accurate and shall fully and properly
reflect all work done and results achieved in connection with the clinical
development plans in the form required under all applicable laws and
regulations.  The other such Party shall have the right, during normal business
hours and upon reasonable prior written notice, to inspect and copy all such
records at its own expense, so long as doing so is not unreasonably
disruptive.  The other such Party shall maintain such records and information
contained therein in confidence in accordance with this Agreement and any
confidentiality agreements that may be effective as between the Parties hereto,
and shall not use such records or information except to the extent otherwise
permitted by this Agreement.
 
(v)           Immunosyn shall permit duly authorized representatives of Argyll
Biotech to inspect, on the premises of Immunosyn, at all reasonable times, all
products sold by Immunosyn including any products sold or offered for sale under
the Trademarks, Immunosyn’s quality control records, and Immunosyn’s facilities
used in or relating to the marketing, distribution or sale of SF-1019 to insure
compliance with current Good Manufacturing Practice as defined in Parts 210 and
211 of Title 21 of the U.S. Code of Federal Regulations, as may be amended from
time to time, or any successor thereto.
 
6

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
3.5           Argyll Biotech shall be responsible for the one hundred per cent
of the development costs related to SF-1019 for the Licensed Use.
 
3.6           In the event that registration of an Initial Regulatory Filing is
denied or is materially delayed by the relevant regulatory authority, then
Argyll Biotech shall as soon a practical:  (a) reassess the relevant clinical
development plan to address the regulatory authority’s objections and questions,
(b) provide Immunosyn notice of such developments, (c) from time to time as
additional such developments arise, provide Immunosyn notice of such additional
developments, and (d) keep Immunosyn reasonably informed of all deliberations
regarding all such developments.  As used in this Section 3.6, a material delay
is a delay arising from a requirement set forth by the regulatory authority that
Argyll Biotech conduct additional clinical studies not conducted in connection
with the submission of the Initial Regulatory Filing.  In the event of a
material delay, Argyll Biotech shall apply its sound scientific, commercial and
regulatory judgment with all deliberate speed to determine whether or not it is
in the best interest of both of Immunosyn and Argyll Biotech to go forward with
the conduct of any additional clinical studies required by the regulatory
authority.
 
3.7           Argyll Biotech shall have the right to immediately suspend the
relevant clinical development activities with respect to SF-1019 for a Licensed
Use in the event that Argyll Biotech determines that there exist significant
concerns relating to patient safety with respect to a clinical study.  Upon
making the determination to suspend such clinical activities, Argyll Biotech
shall notify Immunosyn in writing immediately, but not later than ten (10)
business days after such suspension, of any such suspension and the reasons
therefore.  Argyll Biotech shall then promptly determine what actions should be
taken with respect to such clinical activities.  Once a determination is made
with respect to the appropriate actions to be taken, Argyll Biotech shall review
and re-evaluate the relevant clinical development plan and the clinical budget
and make any changes necessary to implement such actions.
 
3.8           Each Party shall be responsible for, and hereby assumes, any and
all risks of personal injury or property damage attributable to the negligent or
willful acts or omissions of such Party or its affiliates, including their
respective directors, officers, employees and agents and for the activities and
obligations of such Party pursuant to this Section 3.
 
4.           DISTRIBUTION AND PROMOTION
 
4.1           Immunosyn shall use all commercially reasonable efforts to launch,
promote and sell SF-1019 for the Licensed Uses in each country in which
regulatory approval for such Licensed Use is obtained and to perform such
responsibilities diligently, with the objective of maximizing the sales
potential of SF-1019 and promoting its therapeutic profile and benefits in the
most commercially beneficial manner.
 
4.2           (a)           In connection with its responsibilities for
distribution, marketing and sales of SF-1019 for the Licensed Use, Immunosyn
shall provide all sales force (including, without limitation, sales
administration and training), order entry, customer service, reimbursement
management, medical affairs, medical information, marketing (including all
advertising and promotional expenditures), warehousing, physical distribution,
invoicing, credit and collections,
 
7

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
production forecasting and other related facilities and services necessary or
desirable for such distribution, marketing and sales.
 
4.3           Immunosyn shall prepare proposed-marketing and promotional plans
for SF-1019 for each country in which SF-1019 may be marketed and sold for the
Licensed Use, which shall include plans related to the prelaunch, launch,
promotion and sales and which shall include but not be limited to pricing
strategy, sales targets, forecasts for the number of sales representatives,
copies of promotional materials, and a reasonably descriptive overview of the
marketing and advertising campaigns proposed to be conducted (the “Marketing
Plans”).  Immunosyn shall provide copies of the proposed Marketing Plans to
Argyll Biotech for Argyll Biotech’s review and comment as soon as practicable
after preparation and as frequently as may be required based upon Immunosyn’s
usual marketing campaign cycles, but in no case less that once each calendar
year.  Immunosyn shall in good faith include all comments received from Argyll
Biotech on any such Marketing Plan, and will provide Argyll Biotech with a copy
of the final Marketing Plan as soon as it is available.  The Parties intend and
expect that, except for the first Marketing Plan to be prepared after execution
of this Agreement, each subsequent Marketing Plan for each calendar year will be
finalized no later than the first day of December of the immediately preceding
calendar year.  Any such final Marketing Plan may be reviewed and revised in
accordance with Immunosyn’s usual internal practices, provided that Argyll
Biotech shall be provided copies of the proposed revisions, and given the same
opportunity to comment and consideration as provided to Argyll Biotech for the
initial Marketing Plans.
 
4.4           Argyll Biotech shall have the right to participate in the planning
of promotional materials and promotional activities with respect to SF-1019 for
the Licensed Use.  All promotional materials and promotional activities shall be
developed by Immunosyn, with optional input from Argyll.  Such activities may
include symposia, key opinion leader events, and similar such events.  Prior to
finalizing such promotional materials and promotional activities, Immunosyn
shall include Argyll Biotech in its internal circulation of information
regarding such promotional materials and events during the development of such
promotional materials and any event related materials and upon the finalization
of such materials.
 
4.5           Argyll Biotech shall have the right to promote SF-1019 for the
Licensed Use and any other use in any country in which regulatory approval for
such promotion has been obtained.
 
(a)           Argyll Biotech shall have the right to have its sales force and
medical liaison personnel participate in the promotion of SF-1019 throughout the
world.
 
(b)           Argyll Biotech will be included in, and have the right to
participate in, all promotional activities being conducted by Immunosyn pursuant
to the then current Marketing Plan, including participation in symposia, key
opinion leader events, and the like.  Immunosyn shall provide Argyll Biotech’s
sales force with all promotional materials and support services to the same
extent available to Immunosyn’s sales force.  Argyll Biotech shall not be
required to reimburse Immunosyn for Immunosyn’s incremental costs and expenses
associated with providing such materials and services to Argyll Biotech’s sales
force.
 
8

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
4.6           From and after the execution date of this Agreement, each of
Argyll Biotech and Immunosyn shall be responsible for its own distribution
costs, sales costs, marketing costs, general and administrative costs, and/or
other operating income/expense items.
 
5.           LICENSE FEES
 
5.1           As consideration to Argyll Biotech for the rights granted to
Immunosyn under this Agreement, Immunosyn shall issue to Argyll Biotech one
hundred forty seven million (147,000,000) shares of common stock in Immunosyn,
as described in the Private Placement Memorandum dated August 2006 (the “License
Fee”);
 
5.2           If and to the extent that the proceeds received by Argyll Biotech
from the disposition of Immunosyn’s stock issued under Section 5.1, herein, net
of all fees, taxes and expenses, are insufficient to fund Argyll Biotech’s
clinical budget for obtaining regulatory approval for sale of SF-1019 in the
United States and the United Kingdom (“Development Completion”), Immunosyn shall
pay a royalty to Argyll Biotech equal to three and one-half per cent (3.5%) of
its gross receipts (the “Royalty Fee”) from sales of SF-1019 for the Licensed
Use until Argyll Biotech’s said development costs have been reimbursed in full.
 
5.3           All payments to Argyll Biotech shall be final and non-refundable,
regardless of any termination or suspension or this Agreement.
 
6.           PAYMENTS AND REPORTS
 
6.1           Commencing with Immunosyn’s first commercial sale of SF-1019
(“First Commercial Sale”) and continuing thereafter, Immunosyn shall submit to
Argyll Biotech monthly statements which shall set forth the amount of its gross
sales of SF-1019 and the calculation of Royalty Fees due on such gross sales for
such month (the “Royalty Reports”).  For the purpose of this Agreement, any
compassionate use of SF-1019 in any country shall not be construed as commercial
sale as used herein.
 
6.2           Immunosyn shall submit its Royalty Reports on the fifth business
day following the close of such month (closed in accordance with Immunosyn’s
then standard practices) with sufficient detail to enable Argyll Biotech to
determine the facts relied upon by Immunosyn in calculating the Royalty Fee.
 
6.3           Immunosyn shall make all payments required under this Agreement in
U.S. Dollars.  Whenever conversion of payments from any foreign currency shall
be required, such conversion shall be at the rate of exchange used by Immunosyn
for its own financial reporting purposes at such time without taking into
account the effect of any hedging transactions by Immunosyn or its Affiliates.
 
6.4           Immunosyn shall keep complete and accurate records pertaining to
the sale of SF-1019.  Immunosyn shall permit an independent, certified public
accountant appointed by Argyll Biotech and reasonably acceptable to Immunosyn,
at reasonable times and upon reasonable notice but not more often than two times
each calendar year, to examine such records as may be
 
9

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
necessary to determine the correctness of any report or payment made under this
Agreement, to determine the consistency of actual expenditures versus the
budgeted expenditures set forth in any clinical budget and/or any marketing
budget, as the case may be, or obtain information as to the determination of
aggregate net sales, operating profit or loss, development costs, distribution
costs, sales costs, marketing costs, general and administrative costs and other
operating income/expense.  Results of any such examination shall be made
available to all Parties except that said independent, certified public
accountant shall verify to Argyll Biotech such amounts and shall disclose no
other information revealed in such audit.
 
6.5           Immunosyn shall bear the full cost of the performance of any audit
requested by Argyll Biotech except as hereinafter set forth.  If, as a result of
any inspection of the books and records Immunosyn, it is shown that payments
made by Immunosyn to Argyll Biotech under this Agreement were less than the
amount which should have been paid, then Immunosyn shall within thirty days
thereafter make all payments required to be made to eliminate any discrepancy
revealed by said inspection plus all costs of such audit.
 
7.           MANUFACTURE AND SUPPLY
 
7.1           Commencing on the execution date of this Agreement and thereafter
during the term of this Agreement, Argyll Biotech (or its affiliates) shall be
responsible for the manufacture of all requirements of SF-1019 for clinical and
commercial use pursuant to this Agreement, including, without limitation, all
product labeling and other package inserts and materials required by the
applicable regulatory authorities.  Argyll Biotech shall use commercially
reasonable efforts to ensure that all services, facilities and goods used in
connection with such manufacture comply with the applicable Manufacturing
Standards in effect from time to time.
 
7.2           Argyll Biotech shall use good faith efforts to supply Immunosyn
with all of Immunosyn’s requirements for SF-1019 for commercial use (which shall
be deemed to include all of the requirements of Immunosyn’s distributors), and
Immunosyn shall purchase from Argyll Biotech all of such requirements for
SF-1019.  Immunosyn shall place orders for the requirements of its distributors,
and either have Argyll Biotech ship directly to such distributors or to
Immunosyn for its reshipment to such distributors.
 
7.3           It is agreed by the Parties that the purchase price of SF-1019
sold by Argyll Biotech to Immunosyn shall be forty percent (40%) of the “Gross
Sales Price” (as defined) of SF-1019.  The “Gross Sales Price” shall be
determined as the price at which SF-1019 is advertised for sale to a third party
consumer by Immunosyn or Immunosyn’s affiliates or sublicensees as permitted
under Section 2.3.  The Gross Sales Price shall be determined by mutual
agreement of the Parties; provided, however, that in no event shall it be less
than 2.5 times Argyll Biotech’s fully burdened manufacturing cost, research and
development expenses, administrative overhead and standard-mark up customary for
similar products and manufacturers.  Notwithstanding the preceding sentence, the
Parties may agree to a lesser Gross Sales Price and even a Gross Sales Price of
zero for the sale of SF-1019 to third parties for research and/or compassionate
use purposes.  The purchase price of SF-1019 by Immunosyn under the License
Agreement for any sale or use that would not constitute a sale to a third party
consumer shall be determined solely by Argyll Biotech.
 
10

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
7.4           (a)           All quantities of SF-1019 supplied by Argyll Biotech
pursuant to this Section 7 will comply in all material respects with all
applicable Manufacturing Standards and shall adhere in all material respects to
all applicable governmental laws and regulations relating to the manufacture,
sale and shipment of each shipment of SF-1019 at the time shipped by Argyll
Biotech hereunder.
 
(b)           At its sole and unfettered discretion, Argyll Biotech may conduct,
or cause to be conducted, quality control testing of SF-1019 prior to shipment,
in accordance
 
appropriate specifications and applicable Manufacturing Standards as are in
effect from time to time and such other quality control testing procedures
adopted by Argyll Biotech from time-to-time (collectively, the “Testing
Methods”).  Initially and until decided otherwise, the Testing Methods shall
include and Argyll Biotech shall undertake all FDA required release
testing.  Argyll Biotech shall retain records pertaining to such testing.  Each
shipment of SF-1019 Product(s) hereunder shall be accompanied by a certified
quality control protocol and certificate of analysis for each lot of SF-1019
therein as well as such customs and other documentation as is necessary or
appropriate.
 
(c)           Immunosyn shall have the right, at reasonable times and upon
reasonable notice, to inspect all facilities at which SF-1019 is manufactured
pursuant to this Section 7 for compliance with cGMP, subject to existing
agreements with third party manufacturers.
 
7.5           (a)           Immunosyn shall test or cause to be tested SF-1019
supplied under this Section 7 in accordance with Immunosyn’s customary
procedures within 30 days of its receipt at Immunosyn’s facility or that of its
designee.  Immunosyn or its designee shall have the right to reject any shipment
of SF-1019 made to it under this Agreement that does not meet the agreed-upon
specifications and applicable Manufacturing Standards in any material respects
when received by it at such destination when tested in accordance with the
Testing Methods.  All claims by Immunosyn of non-conforming SF-1019 shall be
deemed waived unless made by Immunosyn in writing and received and materially
accepted by Argyll Biotech within such 30-day period.
 
(b)           All claims of non-conforming SF-1019 shall be accompanied by a
report of analysis (including a sample of SF-1019 from the batch analyzed) of
the allegedly non-conforming SF-1019 that shall have been made by Immunosyn or
its designee, using the Testing Methods.  Argyll Biotech shall undertake its own
analysis of such sample after receiving such claim and report from
Immunosyn.  If, after its own analysis, Argyll Biotech does not confirm such
non-conformity, Immunosyn may submit the disputed SF-1019 to an independent
testing laboratory, to be agreed upon by Argyll Biotech, for testing in
accordance with the Testing Methods.  The findings of such laboratory shall be
binding on the Parties, absent manifest error.  Expenses of such independent
testing shall be borne by either Immunosyn or Argyll Biotech depending on which
such Party initial findings are contradicted by the independent laboratory.  In
the event that any SF-1019 shipment or batch thereof is ultimately agreed or
found not to meet the agreed upon specifications and/or applicable Manufacturing
Standards for which Argyll Biotech is responsible under this Agreement, Argyll
Biotech agrees to replace such shipment or batch with conforming
SF-1019.  Immunosyn shall promptly return any such rejected shipment to Argyll
Biotech at Argyll Biotech’s expense.  In the event that any SF-1019 shipment or
batch thereof is ultimately found to meet the agreed upon specifications and
applicable Manufacturing Standards, Immunosyn shall accept and pay for such
shipment or batch.
 
11

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
(c)           Upon Argyll Biotech’s receipt and confirmation that a claim that a
shipment or batch thereof of SF-1019 does not meet the agreed upon
specifications and/or applicable Manufacturing Standards, Argyll Biotech shall
use commercially reasonable efforts to replace such shipment or batch thereof
with an additional shipment of SF-1019 as soon as practicable.
 
7.6           The Parties acknowledge and agree that Argyll Biotech currently
obtains SF-1019 through contractual arrangements with a third party
manufacturer.  Upon the execution and delivery of this Agreement, Argyll Biotech
maintains that, to the best knowledge of Argyll Biotech, it is not in breach
under any such contracts and that data and information provided to Immunosyn by
Argyll Biotech relating to such contracts is accurate and complete in all
material respects and contains no material errors or omissions.
 
7.7           (a)           Argyll Biotech shall notify Immunosyn (i) as
promptly as possible, but in no event more than ten days after Argyll Biotech’s
receipt of a firm order for SF-1019 from Immunosyn, or (ii) immediately upon
becoming aware that Argyll Biotech is unable to supply the quantity of SF-1019
to Immunosyn that Argyll Biotech is required to supply hereunder, if Argyll
Biotech is unable to supply such quantities of SF-1019.  In such event, Argyll
Biotech shall implement commercially reasonable efforts to remedy such shortage,
including through the use of third party manufacturers for all or a portion of
such quantities of SF-1019, as determined are necessary by Argyll Biotech and
Immunosyn.
 
(b)           In the event that Argyll Biotech is unable to supply Immunosyn’s
requirements of SF-1019 due to force majeure or otherwise, Argyll Biotech shall
allocate the SF-1019 that Argyll Biotech has in inventory and that Argyll
Biotech is able to produce among the quantities of all such requirements, so
that Immunosyn receives at least its proportionate share of such available
supplies, as determined from reasonable forecasts (taking into consideration
past sales and sales performance against forecast) and orders for SF-1019.
 
7.8           All purchases by Immunosyn shall be made pursuant to written
purchase orders which shall be accepted by Argyll provided they comply with the
terms of this Agreement.  The printed terms on any purchase order or order
acknowledgement which would otherwise modify, supplement or affect the terms of
this Agreement shall be of no force or effect.  Argyll shall not be required to
deliver quantities which have not been scheduled by Immunosyn in written
forecasts submitted to Argyll at least three months prior to the expected date
of delivery.  All shipments shall be delivered by Argyll at its place of
manufacturing, and Immunosyn shall be responsible for arranging and payment of
all costs of shipment and delivery to destination, including export and import.
 
8.           OWNERSHIP; PATENTS; TRADEMARKS
 
8.1           Argyll Biotech owns all right, title and interest in and to any
and all the intellectual property that relates to this Agreement and Immunosyn’s
activities hereunder subject.  All new or useful process, manufacture, compound,
composition of matter, improvements,
 
12

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
discoveries, claims, formulae, processes, trade secrets, technologies and
know-how, to the extent relating to, derived from and useful for the
manufacture, use or sale of SF-1019 (including, without limitation, the
formulation, delivery or use thereof in the commercial marketplace), including,
without limitation, synthesis, preparation, recovery and purification processes
and techniques, control methods and assays, chemical data, toxicological and
pharmacological data and techniques, clinical data, medical uses, product forms
and product formulations and specifications, whether patentable or unpatentable,
that is conceived or first reduced to practice or demonstrated to have utility
during the term of this Agreement, including all documentation thereof in
written or electronic media (collectively, the “Inventions”) developed by any
Party or jointly by Argyll Biotech and Immunosyn shall be owned exclusively by
Argyll Biotech, except for Inventions developed solely by Immunosyn which have
general utility in connection with other products and/or compounds in addition
to a SF-1019 (“Immunosyn Inventions”).  Immunosyn shall promptly take any action
reasonably necessary or desired by Argyll Biotech, and at its own expense, to
confirm Argyll Biotech’s ownership of such Inventions and also all Immunosyn
Inventions.
 
8.2           (a)           Argyll Biotech shall have full responsibility for,
and shall control the preparation and prosecution of, all patent applications
and the maintenance of all patents that relate to Inventions throughout the
world.  In connection therewith, Argyll Biotech shall generally consult with
Immunosyn on all future filings with respect to patents and the prosecution and
maintenance of such patents that are directly related to Immunosyn activities
hereunder, including where appropriate or reasonably requested by Immunosyn,
providing copies to Immunosyn of any such filings made to, and written
communications received from, any patent office relating, in whole or in part,
to patents.  Argyll Biotech shall, in its sole and unfettered discretion, pay
all costs and expenses of filing, prosecuting and maintaining patents covering
Inventions derived from the development of SF-1019.  Immunosyn shall have full
responsibility for, and shall control the preparation and prosecution of, all
patent applications and the maintenance of all patents relating to Immunosyn
Inventions throughout the world.  In connection therewith, Immunosyn shall
generally consult with Argyll Biotech on all future filings with respect to such
patents and the prosecution and maintenance of such patents, including where
appropriate or reasonably requested by Argyll Biotech, providing copies to
Argyll Biotech of any such filings made to, and written communications received
from, any patent office relating, in whole or in part, to such
patents.  Immunosyn shall pay all costs and expenses of filing, prosecuting and
maintaining patents covering Immunosyn Inventions.  Notwithstanding the
foregoing, Argyll Biotech shall have the right to file patent applications or
maintain patents for Immunosyn Inventions that relate in any way to
SF-1019.  Argyll Biotech shall have a perpetual, worldwide, royalty free and
no-cost license, including the right to sublicense and grant sublicensing rights
to third parties, for all Immunosyn Inventions for the purpose of using,
offering for sale, improving, manufacturing (including the right to have made),
importing and selling SF-1019 including all of its improved versions.
 
(b)           The Parties agree to cooperate with each other to execute all
lawful papers and instruments, to make all rightful oaths and declarations and
to provide consultation and assistance as may be necessary in the preparation,
prosecution, maintenance and enforcement of all such patents and patent
applications pursuant to this Agreement.
 
13

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
8.3           (a)           If Immunosyn learns of an infringement, unauthorized
use, misappropriation or ownership claim or threatened infringement or other
such claim (any of the foregoing, an “infringement”) by a third party with
respect to SF-1019 or any related technology, or to any Trademark in any
territory throughout the world, Immunosyn shall promptly notify Argyll Biotech
and shall promptly provide Argyll Biotech with available evidence of such
infringement.
 
(b)           Argyll Biotech shall have the first right, but not the duty, to
institute patent or Trademark infringement actions against third parties.  If
Argyll Biotech does not institute an infringement proceeding against an
offending third party within 180 days of learning of such infringement or, in
the event that a third party files a paragraph IV certification relating to any
patent pursuant to 21 U.S.C. ss.3550)(2)(A)(vii)(IV) of the Hatch/Waxman Act (or
any successor statute), if Argyll Biotech notifies Immunosyn that it does not
intend to institute an infringement proceeding against such third party,
Immunosyn shall have the right, but not the duty, to institute such an action
with respect to any infringement by such third party; provided that Immunosyn
may not enter into any settlement, consent judgment or other voluntary final
disposition of such action which adversely effects SF-1019 or any Trademark
without the prior written consent of Argyll Biotech.  The costs and expenses of
any such action (including fees of attorneys and other professionals) shall be
borne by the Party instituting the action, or, if the Parties elect to cooperate
in instituting and maintaining such action, such costs and expenses shall be
borne by the Parties in such proportions as they may agree in writing.  Each
Party shall execute all necessary and proper documents, take such actions as
shall be appropriate to allow the other Party to institute and prosecute such
infringement actions and shall otherwise cooperate in the institution and
prosecution of such actions (including, without limitation, consenting to being
named as a nominal Party thereto).  Each Party prosecuting any such infringement
actions shall keep the other Party reasonably informed as to the status of such
actions.  Any award paid by a third party as a result of such an infringement
action (whether by way of settlement or otherwise) shall be applied first to
reimburse the Parties for all costs and expenses incurred by the Parties with
respect to such action on a pro rata basis and, if after such reimbursement any
funds shall remain from such award, they shall be allocated as follows:  (i) if
Argyll Biotech has instituted and maintained such action alone, Argyll Biotech
shall be entitled to retain such remaining funds; (ii) if Immunosyn has
instituted and maintained such action alone, Immunosyn shall be entitled to
retain such remaining funds; or (iii) if the Parties have cooperated in
instituting and maintaining such action, the Parties shall allocate such
remaining funds between themselves in the same proportion as they have agreed to
bear the expenses of instituting and maintaining such action.
 
(c)           Immunosyn shall have the first right, but not the duty, to
institute patent infringement actions against third parties based on the use of
Immunosyn Inventions which are used in the development, use, manufacture,
distribution, promotion and/or sale of SF-1019.  If Immunosyn does not institute
an infringement proceeding against an offending third party within 180 days of
learning of such infringement or, in the event that a third party files a
paragraph IV certification relating to any Immunosyn Inventions pursuant to 21
U.S.C. ss.3550)(2)(A)(vii)(IV) of the Hatch/Waxman Act (or any successor
statute), if Immunosyn does not institute an infringement proceeding against
such third party within 30 days of receipt of notice of such paragraph IV
certification, Argyll Biotech shall have the right, but not the duty, to
institute such an action with respect to any infringement by such third party;
provided that Argyll Biotech may
 
14

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
not enter into any settlement, consent judgment or other voluntary final
disposition of such action which adversely effects any Immunosyn Inventions
without the prior written consent of Immunosyn, which will not be unreasonably
withheld.  The costs and expenses of any such action (including fees of
attorneys and other professionals) shall be borne by the Party instituting the
action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such costs and expenses shall be borne by the Parties in such
proportions as they may agree in writing.  Each Party shall execute all
necessary and proper documents, take such actions as shall be appropriate to
allow the other Party to institute and prosecute such infringement actions and
shall otherwise cooperate in the institution and prosecution of such actions
(including, without limitation, consenting to being named as a nominal Party
thereto).  Each Party prosecuting any such infringement actions shall keep the
other Party reasonably informed as to the status of such actions.  Any award
paid by a third party as a result of such an infringement action (whether by way
of settlement or otherwise) shall be applied first to reimburse the Parties for
all costs and expenses incurred by the Parties with respect to such action on a
pro rata basis and, if after such reimbursement any funds shall remain from such
award, they shall be allocated as follows:  (i) if Immunosyn has instituted and
maintained such action alone, Immunosyn shall be entitled to retain such
remaining funds; (ii) if Argyll Biotech has instituted and maintained such
action alone, Argyll Biotech shall be entitled to retain such remaining funds;
or (iii) if the Parties have cooperated in instituting and maintaining such
action, the Parties shall allocate such remaining funds between themselves in
the same proportion as they have agreed to bear the expenses of instituting and
maintaining such action.
 
8.4           (a)           In the event of the institution or threatened
institution of any suit by a third party against Immunosyn for patent or
Trademark infringement involving only the manufacture, use, distribution, sale
or marketing of SF-1019, Immunosyn shall promptly notify Argyll Biotech in
writing of such suit.  Argyll Biotech shall be required to diligently defend
such suit at its own expense, shall control the defense of such action and,
subject to Section 8.4(c), shall be responsible for all damages incurred as a
result thereof and shall indemnify Immunosyn in connection therewith.  Immunosyn
hereby agrees to in good faith assist and cooperate with Argyll Biotech, in the
defense of any suit related to SF-1019 or any Trademark (including, without
limitation, consenting to being named as a nominal Party thereto).  During the
pendency of such action and thereafter, Immunosyn shall continue to make all
payments due under this Agreement.  If Argyll Biotech finally prevails and
receives an award from such third party as a result of such action (whether by
way of judgment, award, decree, settlement or otherwise), such award shall be
retained entirely by Argyll Biotech.
 
(b)           In the event of the institution or threatened institution of any
suit by a third party against Immunosyn for patent infringement involving the
Immunosyn Inventions which are used in the development, use, manufacture,
distribution, promotion and/or sale of SF-1019 Product(s), Immunosyn shall
promptly notify Argyll Biotech in writing of such suit.  Immunosyn shall be
required to diligently defend such suit at its own expense, shall control the
defense of such action and shall be responsible for all payment of damages
incurred as a result thereof (or payment of any license fees incurred in
connection with any license obtained by the Parties from such third party);
provided that (A) to the extent that such suit relates to Immunosyn Inventions
used solely by Argyll Biotech, Argyll Biotech shall diligently defend such suit
at its own expense, shall control the defense of such action and shall be
responsible for all payment of damages incurred as a result thereof (or payment
of any license fees incurred in connection with
 
15

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
any license obtained by Argyll Biotech from such third party) and (B) to the
extent that such suit relates to Immunosyn Inventions used by both Immunosyn and
Argyll Biotech, the Parties shall cooperate in the defense of such action and
shall be responsible for payment of damages incurred as a result thereof (or
payment of any license fees incurred in connection with any license obtained by
the Parties from such third party) on a basis which is proportionate to their
relative usage (as reflected by sales and similar objective criteria) of such
Immunosyn Inventions.  In the event that a Party is solely responsible for
defending an action involving Immunosyn Inventions, the other Party shall assist
and cooperate with such Party, at such Party’s reasonable request and
expense.  If a Party which is solely responsible for defending an action
involving Immunosyn Inventions finally prevails and receives an award from such
third party as a result of such action (whether by way of judgment, award,
decree, settlement or otherwise), such award shall be retained entirely by such
Party.  If the Parties cooperate in the defense of an action involving Immunosyn
Inventions pursuant to (B) above and such Parties finally prevail and receive an
award from such third party as a result of such action (whether by way of
judgment, award, decree, settlement or otherwise), such award shall be shared on
an equitable basis by the Parties.
 
(c)           In the event that Argyll  Biotech (A) determines that a license
under third party patents or Trademarks should be obtained to avoid infringement
of such third party patents or Trademarks to make, have made, use or sell
SF-1019 in any country(ies) in the world, or royalties should be paid to such
third party in respect of sales of such product anywhere in the world, or (B) if
Argyll Biotech or Immunosyn finally loses and is required to pay damages or an
award to a third party as a result of an action commenced under Section 8.4(a)
(whether by way of judgment, award, decree, settlement or otherwise); then the
Royalty and purchase price for SF-1019 due from Immunosyn to Argyll Biotech
pursuant to Sections 5.1 shall be increased by an amount sufficient to reimburse
Argyll Biotech for the amount of such damages within a period not to exceed
three years.
 
9.           PUBLICATION; CONFIDENTIALITY
 
9.1           The Parties recognize that each may wish to publish the results of
their work relating to the subject matter of this Agreement.  However, the
Parties also recognize the importance of acquiring patent
protection.  Consequently, subject to any applicable laws or regulations
obligating any Party to do otherwise, any proposed publication by any Party
shall comply with this Section 9.  All publications, whether written or oral,
shall be prepared in accordance with the joint publication strategy established
and approved jointly by Argyll Biotech and Immunosyn.  At least 45 days before a
manuscript is to be submitted to a publisher, the publishing Party will provide
the other Party with a copy of the manuscript.  If the publishing Party wishes
to make an oral presentation, it will provide the other Party with a summary of
such presentation at least 30 days before such oral presentation and, if an
abstract is to be published, 30 days before such abstract is to be
submitted.  Any oral presentation, including any question period, shall not
include any Confidential Information (as defined below) unless the Parties
otherwise mutually agree in writing in advance of such oral presentation.
 
9.2           Argyll Biotech and Immunosyn will each review the manuscript,
abstract, text or any other material provided to it under Section 9.1 to
determine whether patentable subject matter is disclosed.  The non-publishing
Party will notify the publishing Party within 30 days of receipt of the proposed
publication if the non-publishing Party, in good faith, determines that
 
16

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
patentable subject matter is or may be disclosed, or if, in good faith, it
believes Confidential Information is or may be disclosed.  If it is determined
by the non-publishing Party that patent applications should be filed, the
publishing Party shall delay its publication or presentation for a period not to
exceed 60 days from the non-publishing Party’s receipt of the proposed
publication or presentation to allow time for the filing of patent applications
covering patentable subject matter.  In the event that the delay needed to
complete the filing of any necessary patent application will exceed the 60-day
period, the Parties will discuss the need for obtaining an extension of the
publication delay beyond the 60-day period.  If it is determined in good faith
that Confidential Information or proprietary information is being disclosed, the
Parties will consult in good faith to arrive at an agreement on mutually
acceptable modifications to the proposed publication or presentation to avoid
such disclosure.
 
9.3           The Parties agree to the terms of the confidentiality and non
disclosure as set forth in this Section.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the term of protection for Confidential Information (as defined
below) received from the other Party shall be ten (10) years from the date of
receipt.  The receiving Party, its affiliates and its licensees shall ensure
that their respective employees, officers, directors and other representatives
shall keep completely confidential and not publish or otherwise disclose and not
use for any purpose any information furnished to it or them by the disclosing
Party, its affiliates or its licensees or developed under or in connection with
this Agreement, including the terms of this Agreement, except to the extent that
it can be established by the receiving Party by competent proof that such
information:  (i) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the disclosing
Party; (ii) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; (iii) became
generally available to the public or was otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement; or (iv) was disclosed to the receiving Party,
other than under an obligation of confidentiality, by a third party who had no
obligation to the disclosing Party not to disclose such information to others
(all such information to which none of the foregoing exceptions applies, shall
be deemed “Confidential Information”).
 
9.4           The restrictions contained in Section 9.3 shall not apply to
Confidential Information that:  (i) is submitted by the recipient to
governmental authorities to facilitate the issuance of regulatory approval for
SF-1019 unless such submission is submitted in confidence, provided that
reasonable measures shall be taken to assure confidential treatment of such
information; (ii) is provided by the recipient to third parties under
confidentiality provisions at least as stringent as those in this Agreement, for
consulting, manufacturing development, manufacturing, external testing, or
marketing trials; or (iii) is otherwise required to be disclosed in compliance
with applicable laws or regulations or order by a court or other regulatory body
having competent jurisdiction; provided that if a Party is required to make any
such disclosure of disclosing Party’s Confidential Information such Party will,
except where impracticable for necessary disclosures (for example, to physicians
conducting studies or to health authorities), give reasonable advance notice to
the disclosing Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its best efforts to
secure confidential treatment of such Confidential Information required to be
disclosed.
 
17

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
9.5           Each Party shall use, and cause each of its affiliates and its
licensees to use, any Confidential Information obtained by such Party from the
disclosing Party, its affiliates or its licensees, pursuant to this Agreement or
otherwise, solely in connection with the activities or transactions contemplated
hereby.
 
9.6           Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to an injunction, without the posting
of any bond or other security, enjoining or restraining the disclosing Party,
its affiliates and/or its licensees from any violation or threatened violation
of this Section 9.
 
10.           REPRESENTATIONS AND WARRANTIES
 
10.1           Each Party represents and warrants to the other Party, as of the
execution date of this Agreement, that:
 
(a)           Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;
 
(b)           Such Party has taken all corporate action necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations under this Agreement and has full power and authority to enter into
this Agreement and perform its obligations under this Agreement;
 
(c)           This Agreement has been duly executed by such Party and
constitutes a valid and legally binding obligation of such Party, enforceable in
accordance with its terms, subject to and limited by:  (i) applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws generally
applicable to creditors’ rights; and (ii) judicial discretion in the
availability of equitable relief;
 
(d)           Such Party is not required to obtain the consent, approval, order,
or authorization of any third party, or complete any registration,
qualification, designation, declaration or filing with, any federal, state,
local, or provincial governmental authority, in connection with the execution
and delivery of this Agreement and the performance by such Party of its
obligations under this Agreement, including, without limitation, the grant of
rights to the other Party pursuant to this Agreement, or such Party has done so;
 
(e)           The execution and delivery of this Agreement, and the performance
by such other Party of its obligations under this Agreement, including without
limitation the grant of rights to the other Party pursuant to this Agreement,
will not:  (i) conflict with, nor result in any violation of or default under
any such instrument, judgment, order, writ, decree, contract or provision; (ii)
give rise to any event that results in the creation of any lien, charge or
encumbrance upon any assets of such Party or the suspension, revocation,
impairment, forfeiture or non-renewal of any material permit, license,
authorization or approval that applies to such
 
18

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
Party, its business or operations or any of its assets or properties; or (iii)
conflict with any rights granted by such Party to any third party or breach any
obligation that such Party has to any third party; and
 
(f)           all data and information provided by one Party to the other Party
is accurate and complete in all material respects and contains no material
errors or omissions.
 
10.2           To the best of its knowledge, Argyll Biotech represents and
warrants to Immunosyn, as of the execution date of this Agreement, that:
 
(a)           Argyll Biotech believes that it is the owner of, or has exclusive
rights to, all of the patents and Trademarks necessary to produce and
manufacture SF-1019 for the Licensed Use, and has the exclusive right to grant
the rights granted under this Agreement therefor.  To the knowledge of Argyll
Biotech, all of such patents and Trademarks are valid, in full force and effect
and have been maintained to date, and are not the subject of any interference or
opposition proceeding except as otherwise disclosed;
 
(b)           Argyll Biotech (i) is not aware of any asserted or unasserted
claims, interferences, oppositions or demands of any third party against SF-1019
or the Trademarks in existence as of the execution date of this Agreement; and
(ii) to the knowledge of Argyll Biotech, the Parties’ practice of any invention
claimed in such patents or the exercise of any rights to SF-1019 or the
Trademarks as contemplated by this Agreement do not infringe any patent or other
intellectual property right of any third party; and
 
(c)           except as otherwise disclosed, Argyll Biotech has rights to all of
the know-how relating to the manufacture and use of SF-1019 in existence on the
execution date of this Agreement and the right to grant all rights with respect
thereto granted to Immunosyn pursuant to this Agreement.
 
10.3           To the best of its knowledge, Immunosyn represents and warrants
to Argyll Biotech, as of the execution date of this Agreement, that:
 
(a)           Immunosyn:  (i) is not aware of any asserted or unasserted claims,
interferences, oppositions or demands of any third party against it with regard
to the patents and trademarks necessary to market, distribute, sell, and promote
SF-1019 for the Licensed Use; and (ii) to the knowledge of Immunosyn, the
Parties’ practice of any invention claimed in such patents or the exercise of
any rights to SF-1019 or the Trademarks as contemplated by this Agreement do not
infringe any patent or other intellectual property right of any third party;
 
(b)           Immunosyn has rights to all of the know-how relating to marketing,
distribution, sale and promotion of SF-1019 in existence on the execution date
of this Agreement pursuant to this Agreement;
 
(c)           Immunosyn’s marketing, sale and distribution of SF-1019 for the
Licensed Use, in accordance with the terms of this Agreement, do not infringe
upon or conflict with any patent or other proprietary rights of any third party;
and
 
19

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
(d)           all of the data and information provided to Argyll Biotech by
Immunosyn relating to SF-1019 and the Trademarks is accurate and complete in all
material respects and contains no material errors or omissions.
 
11.           RECALL AND INDEMNIFICATION
 
11.1           In the event that either Party learns that any regulatory
authority in any country has alleged or proved that SF-1019 does not comply with
applicable rules and regulations in such country, it shall notify the other
Party immediately.  Argyll Biotech shall conduct any appropriate investigation
and shall make a determination as to the disposition of any such matter.  If
Immunosyn is required or if Argyll Biotech should deem it appropriate to recall
any SF-1019, Argyll Biotech shall bear the costs and expenses associated with
such recall, unless the predominant cause of such recall results from
Immunosyn’s willful wrongdoing or negligence, in which case Immunosyn shall bear
all costs and expenses associated with such recall.
 
11.2           Immunosyn shall indemnify, defend and hold harmless Argyll
Biotech and its respective affiliates, and respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees of attorneys and other
professionals) to the extent arising out of or resulting from:
 
(a)           negligence, recklessness or wrongful intentional acts or omissions
of Immunosyn or its affiliates and respective directors, officers, employees and
agents, in connection with the work performed by Immunosyn under the clinical
development plans or the fulfillment of Immunosyn’s obligations under the
marketing plans;
 
(b)           any use, distribution or sale of SF-1019 by Immunosyn or its
affiliates or due to any negligence, recklessness, or wrongful intentional acts
or omissions by or strict liability of, Immunosyn or its affiliates and their
respective directors, officers, employees and agents; or
 
(c)           due to any negligence, recklessness or wrongful intentional acts
or omissions by, or strict liability of, Immunosyn or its affiliates, and their
respective directors, officers, employees and agents.
 
11.3           Argyll Biotech shall indemnify, defend and hold harmless
Immunosyn and its affiliates, and their directors, officers, employees and
agents, from and against any and all liabilities, damages, losses, costs and
expenses (including the reasonable fees of attorneys and other professionals) to
the extent arising out of or resulting from:
 
(a)           negligence, recklessness or wrongful intentional acts or omissions
of Argyll Biotech or its affiliates and respective directors, officers,
employees and agents, in connection with the work performed by Argyll Biotech
under the clinical development plans or the fulfillment of Argyll Biotech’s
obligations under the marketing plans; or
 
(b)           due to any negligence, recklessness or wrongful intentional acts
or omissions by, or strict liability of, Argyll Biotech or its affiliates, and
their respective directors, officers, employees and agents.
 
20

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
11.4           In the event that any person (an “Indemnitee”) entitled to
indemnification under Sections 11.2 or 11.3 is seeking such indemnification,
such Indemnitee shall inform the indemnifying Party of the claim as soon as
reasonably practicable after such Indemnitee receives notice of such claim,
shall permit the indemnifying Party to assume direction and control of the
defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any obligation on, or otherwise adversely affect, the Indemnitee or any
of the other parties) and shall cooperate as requested (at the expense of the
indemnifying Party) in the defense of the claim.
 
11.5           As the Parties intend complete indemnification, all costs and
expenses incurred by an Indemnitee in connection with enforcement of Sections
11.2 and 11.3 shall also be reimbursed by the indemnifying Party.
 
12.           TERM AND TERMINATION
 
12.1           This Agreement shall become effective as of the date set forth
above and, unless earlier terminated pursuant to the other provisions of this
Section 12, shall expire on the later of (i) 10 years from the date when SF-1019
is commercially sold, or (ii) from the date on which the sale of SF-1019 ceases
to be covered by a valid claim within a patent which is licensed to Immunosyn by
Argyll Biotech pursuant to Section 2.2, on a country-by-country, and
product-by-product basis.
 
12.2           Argyll Biotech may, without prejudice to any other remedies
available to it at law or in equity, terminate this Agreement in the event that
Immunosyn shall have materially breached or defaulted in the performance of any
of its material obligations hereunder, and such default shall have continued for
180 days after written notice thereof was provided to Immunosyn by Argyll
Biotech (or, if such default cannot be cured within such 180-day period, if
Immunosyn does not commence and diligently continue actions to cure such default
during such 180-day period).  Any such termination shall become effective at the
end of such 180-day period unless Immunosyn has cured any such breach to Argyll
Biotech’s complete satisfaction or default prior to the expiration of such
180-day period (or, if such default cannot be cured within such 180-day period,
if Immunosyn has commenced and diligently continued actions to cure such
default).  The right of Argyll Biotech to terminate this Agreement, as provided
in this Section 12.2 shall not be affected in any way by its waiver or failure
to take action with respect to any previous default.
 
12.3           Immunosyn shall have the right to terminate this Agreement in the
event that it determines, in its reasonable discretion and after thorough review
and analysis, that there exists a significant concern regarding a regulatory or
patient safety issue that would seriously impact the long-term viability of
SF-1019.  The Agreement shall immediately terminate upon a non-rebutted,
conclusive finding by Immunosyn that there exists a significant concern
regarding a regulatory or patient safety issue that would seriously impact such
long term viability.  In the event of such termination, any remaining obligation
of Immunosyn to pay the Royalty shall immediately terminate and Argyll Biotech
shall have no claim therefore; provided, however, that Argyll Biotech shall have
no liability in such event to return or repay any portion of the License Fee
previously paid to it by Immunosyn.
 
21

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
12.4           If this Agreement expires pursuant to its terms or is terminated
by any Party pursuant to this Section 12, in addition to any other remedies
available to the Parties at law or in equity:  (i) Immunosyn shall promptly
transfer to Argyll Biotech copies of all data, reports, records and materials in
their possession or control that relate to SF-1019, and return to Argyll Biotech
all records and materials in its possession or control containing Confidential
Information of Argyll Biotech or Confidential Information of Immunosyn that
relates in any way to SF-1019 (provided that Immunosyn may keep one copy of such
Confidential Information of Argyll Biotech for archival purposes only); and (ii)
Argyll Biotech shall promptly return to Immunosyn all relevant records and
materials in Argyll Biotech’s possession or control containing Confidential
Information of Immunosyn (provided that the Argyll Biotech may keep one copy of
such Confidential Information of Immunosyn for archival purposes only).
 
13.           LIMITATION OF LIABILITY
 
13.1           IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
LOST PROFITS, LOST SAVINGS, OR OTHER INCIDENTAL, INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES OR FOR ANY CLAIM BY ANY OTHER PARTY, INCLUDING WITHOUT
LIMITATION, LOST PROFITS, RESULTING FROM EXERCISE OF THIS LICENSE OR
MANUFACTURE, SALE, OR USE OF THE INVENTION OR PRODUCTS OR INTELLECTUAL PROPERTY
LICENSED HEREUNDER EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING OUT OF OR IN CONNECTION WITH THE GRANTING OR USE OF THE
SUBLICENSE HEREUNDER THAT EXCEED ANY PAYMENTS RECEIVED FROM A PARTY.
 
13.2           Argyll Biotech makes no representation, warrants, either express
or implied, or covenants hereunder regarding this license and the products
licensed hereunder.  The inventions and technology licensed hereunder are
provided without a warranty of merchantability or fitness for a particular
purpose or any other warranty, express or implied.  Argyll Biotech makes no
representation or warranty that the products and/or services licensed hereunder
will not infringe any patent or other proprietary right or confer by
implication, estoppel or otherwise any license or rights under any patents or
other intellectual property of Argyll Biotech other than as expressly stated
herein.
 
14.           FORCE MAJEURE
 
14.1           Neither of the Parties shall be held liable or responsible to the
other Party nor be deemed to be in default under, or in breach of any provision
of, this Agreement for failure or delay in fulfilling or performing any
obligation of this Agreement when such failure or delay is due to force majeure,
and without the fault or negligence of the Party so failing or delaying.  For
purposes of this Agreement, force majeure is defined as causes beyond the
control of the Party, including, without limitation, acts of God; acts,
regulations, or laws of any government; war; civil commotion; destruction of
production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; and failure of public utilities or common
carriers.  In such event Argyll Biotech or Immunosyn, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue.  The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled and the 30
days thereafter.  To the extent possible, each Party shall use reasonable
efforts to minimize the duration of any force majeure.
 
22

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
15.           DISPUTE RESOLUTION
 
15.1           Subject to the arbitration agreement in Section 15.2, the federal
and state courts having jurisdiction over San Diego County, California shall
have exclusive jurisdiction and venue over all judicial proceedings involving
the Parties under this Agreement.  Both Parties agree to the exclusive personal
jurisdiction of said courts.
 
15.2           In the event of any dispute arising out of or related in any way
whatsoever to this Agreement, the Parties agree to submit all such disputes to a
confidential, binding arbitration in accordance with California law in the City
of San Diego.  A Party may initiate arbitration by serving the other Party with
written notice making reference to this Agreement, describing the dispute to be
arbitrated, and naming its arbitrator.  The Party receiving the notice shall
respond in writing within fourteen (14) business days by naming its arbitrator
and describing any additional disputes or counterclaims it wishes to have
resolved.  The two Parties’ arbitrators shall then appoint a third arbitrator
who shall serve as the chairman of the proceedings.  In the event the Party
receiving the initial notice fails to nominate its arbitrator within the
specified time period, the arbitrator appointed by the Party initiating the
arbitration shall serve as the sole arbitrator with power to make a decision and
render a binding award.  All arbitrators appointed in accordance with this
Agreement shall be experienced in the field of licensing biotechnology, and the
chairman shall be an attorney having experience litigating in said field.  The
award maybe confirmed by any court having jurisdiction over the Parties.
 
16.           MISCELLANEOUS
 
16.1           Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties.  No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.
 
16.2           No Party shall be entitled to assign its rights or delegate its
obligations hereunder without the express written consent of the other Party,
except that Argyll Biotech may assign its rights and transfer its duties
hereunder, without the consent of Immunosyn, to (A) a directly or indirectly
wholly-owned subsidiary of Argyll Biotech, or (B) to any assignee of all or
substantially all of its business (or that portion of its overall business of
which this Agreement is a part (e.g. all of its biopharmaceutical business).
 
16.3           Any books and records to be maintained under this Agreement by a
Party or its affiliates shall be maintained in accordance with generally
accepted accounting principles.
 
16.4           Solely to the extent necessary to allow any Party to use it
rights and perform its obligations under this Agreement, each Party hereby
grants to the other Party and its affiliates the rights to use patents, know-how
and Immunosyn Inventions (as applicable) in accordance with this
Agreement.  Each Party shall execute, acknowledge and deliver such further
instruments, and do all such other acts, as may be necessary or appropriate in
order to carry out the purposes and intent of this Agreement.
 
23

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
16.5           (a)           Any notice, request or other communication required
or permitted to be given under or in connection with this Agreement shall be
deemed to have been sufficiently given if in writing and personally delivered or
sent by certified mail (return receipt requested), facsimile transmission
(receipt verified), or overnight express courier service (signature required),
prepaid, to the Party for which such notice is intended, at the address set
forth for such Party below:
 
In the case of Argyll Biotech, to:
 
Argyll Biotechnologies, LLC
4225 Executive Square
Suite 260
La Jolla, CA  92037
Attn:  Gregory Witz, CFO


In the case of Immunosyn, to:
 
Immunosyn Corporation
4225 Executive Square
Suite 260
La Jolla, California 92037
Attn: President


or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof.  If notice is delivered personally or by
facsimile transmission, the date of delivery shall be deemed to be the date on
which such notice or request was given.  If sent by overnight express courier
service, the date of delivery shall be deemed to be the next business day after
such notice or request was deposited with such service.  If sent by certified
mail, the date of delivery shall be deemed to be the third business day after
such notice or request was deposited with the U.S. Postal Service.
 
16.6           Except as otherwise provided herein, Argyll Biotech and Immunosyn
shall not have any right, express or implied, to use in any manner the name or
other designation of the other or any other trade name, trademark or logos of
the other Party for any purpose in connection with the performance of this
Agreement.
 
16.7           Except as otherwise provided herein, neither Argyll Biotech no
Immunosyn shall make any public announcement concerning this Agreement or the
subject matter hereof without first consulting with the other Party and
providing such Party with a reasonable opportunity to comment on such proposed
public announcement except as may be required by the U.S. securities laws.
 
24

--------------------------------------------------------------------------------


 
License Agreement
        Argyll Biotechnologies LLC
        Immunosyn Corporation
 
16.8           A waiver by any Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof.  All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of any Party.
 
16.9           Nothing in this Agreement shall be deemed to permit a Party to
export, reexport or otherwise transfer any SF-1019 product sold under this
Agreement without compliance with applicable laws.
 
16.10          When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement, provided such invalid term is not fundamental to the Agreement.
 
16.11          No amendment, modification or supplement of any provisions of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.
 
16.12          This Agreement shall be governed by and interpreted in accordance
with the laws of the State of California as if the dispute arose in California
between citizens of California without regard to any conflicts of law principles
that might otherwise apply.
 
16.13          This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter of this Agreement.
 
16.14          All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties hereto
and their respective permitted successors and assigns.
 
16.15          This Agreement may be executed simultaneously in any number of
counterparts, any one of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement.
 
25

--------------------------------------------------------------------------------


 
License Agreement        
        Argyll Biotechnologies LLC      
        Immunosyn Corporation      
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.
 

  ARGYLL BIOTECHNOLOGIES, LLC                          
 
By:
/s/ James T. Miceli        James T. Miceli       CEO          


  IMMUNOSYN CORPORATION                          
Date
By:
/s/ Stephen D. Ferrone        Stephen D. Ferrone        President          

 
26

--------------------------------------------------------------------------------


 